SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                 State v. Samander S. Dabas (A-109-11) (069498)

Argued March 11, 2013 -- Decided July 30, 2013

ALBIN, J., writing for a unanimous Court.

          The issue in this appeal is whether the prosecutor’s office violated an established discovery rule when its
investigator destroyed his notes of a two-hour pre-interview of defendant and, if there was a violation, whether the
trial court abused its discretion in denying the defense an adverse-inference charge.

         Defendant Samandar Dabas worked part-time at a Dollar City store in the South Brunswick Square Mall.
On August 24, 2004, Dabas brought his wife, Renu, with him to Dollar City where he was scheduled to work a shift.
At some point, Dabas left Renu stocking shelves while he went to a nearby liquor store to purchase a bottle of
Dewar’s Scotch. Back at the store, Dabas drank two coffee mugs of Scotch and water. At approximately 9:00 p.m.,
Dabas closed the store and walked with Renu to his parked minivan. As Dabas began driving out of the parking lot
with Renu seated beside him, the minivan struck a tree, causing the airbags to deploy. A short time later, witnesses
observed Renu’s unconscious body, half lying in the mall parking lot and half on the sidewalk. She was bleeding
from her mouth, nose, and ears. In the meantime, Dabas was seen moving between the opened hood of the minivan
and the driver’s seat, not paying any attention to his seriously injured wife.

         Paramedics arrived at the scene and transported Renu to the hospital. Renu died of her injuries on August
27. The Medical Examiner determined that Renu died of blunt-force head injuries. After the ambulance left the
mall parking lot, at around 10:00 p.m., South Brunswick Patrol Officer Laszlo Nyitrai questioned Dabas. Dabas
smelled of alcohol and admitted to drinking alcohol, but could not explain what happened that night. Officer Nyitrai
arrested Dabas for driving while intoxicated and read him the Miranda rights. Dabas was transported to a hospital
where blood samples were taken. The samples were tested at a New Jersey State Police laboratory and showed a
blood alcohol content (BAC) of .209. At the approximate time his minivan struck the tree, Dabas’s BAC was
estimated to be .23 or almost three times above the statutory level defining a person as driving while intoxicated.

         At police headquarters, Investigator John Dando of the Middlesex County Prosecutor’s Office conducted a
“pre-interview” of defendant, which – in accordance with the procedures of the prosecutor’s office – was not
electronically recorded. Dabas appeared “lucid” and “coherent.” As Dabas responded, Dando wrote down his
answers on a notepad. While on the stand recalling what was said during the pre-interview, Dando did not testify
from his notes. He had destroyed them more than a year after Dabas’s indictment in accordance with standard
protocols of his office. Instead, he referred to a February 15, 2006, typewritten final report into which he had
purportedly incorporated his notes. Dando explained that Dabas was asked “open-ended questions” and admitted to
drinking two coffee mugs of Dewar’s Scotch and water before entering the minivan and striking the tree. When
asked why he hit his wife, Dabas responded, “she made me mad.” Dabas explained to Dando that, following the
crash, Renu exited the minivan and refused to get back inside. Dabas explained that he drove the minivan toward
Renu “to teach her who the boss was” and that he intended “to bump her with the van.”

         At around 5:15 a.m., the investigators took an approximately fifteen-minute tape-recorded statement from
Dabas. On tape, Dabas acknowledged again that he understood his Miranda rights. Dando then asked “mostly
leading” questions using his handwritten notes. On tape, Dando elicited from Dabas mostly damning, one-word
answers. Dabas was initially charged with aggravated assault. On August 28, a day after Renu’s death, Dabas was
charged with murder and with attempting to leave the scene of a fatal motor vehicle accident. More than a year after
the return of an indictment charging Dabas with murder, Dando completed a final report into which he purportedly
incorporated his interview notes and then destroyed those notes.
         At trial, the State presented Dabas’s own words – his words in the pre-interview as recounted by Dando and
his one-word answers to Dando’s leading questions in the taped statement. The State argued that Dabas deliberately
drove his minivan into Renu with the purpose of inflicting serious bodily injury, thereby causing her death. The
defense argued that Renu’s injuries were not consistent with having been struck by a vehicle. The jury was
permitted to consider intoxication as a defense and the alternatives of aggravated manslaughter and manslaughter.
At the charge conference, the defense requested that the court instruct the jury that it could draw an adverse
inference from Dando’s destruction of his pre-interview notes. The State objected, arguing “that there’s no case law
in New Jersey that requires police officers in New Jersey to preserve notes.”

         The trial court declined to give the adverse-inference charge, concluding that “the [S]tate is under no
obligation to preserve handwritten reports prepared by officers in the field.” The jury found Dabas guilty of both
murder and attempting to leave the scene of a fatal motor vehicle accident. Defendant appealed. The Appellate
Division reversed the murder conviction on the ground that the trial court erred in not giving the requested adverse-
inference charge. The panel affirmed the attempting-to-leave-the-scene conviction. The Supreme Court granted the
State’s petition for certification. 210 N.J. 217 (2012).

HELD: The prosecutor’s office violated its post-indictment discovery obligations under Rule 3:13-3, when its
investigator destroyed his notes of a two-hour pre-interview of defendant. The trial court abused its discretion in
denying defendant’s request for a charge that would have allowed the jury to draw an adverse inference from the
destruction of the interview notes more than a year after the return of the indictment.

1. “Once an indictment has issued, a defendant has a right to automatic and broad discovery of the evidence the
State has gathered in support of its charges.” State v. Scoles, ___ N.J. ___, ___ (2013) (slip op. at 22). The State
must tender discovery even without a request. Within the meaning of Rule 3:13-3(c)(2), there is little question that
Dando’s notes of Dabas’s pre-interview statements constituted discoverable material that the prosecutor was
required to make available to the defense. Defense counsel did not have to request discovery that the prosecutor was
obliged to produce, nor did defense counsel have to possess the foresight that one of the prosecutor’s investigators
was withholding interview notes of statements made by Dabas and intended to destroy them. By not providing the
notes to defense counsel, the prosecutor violated the clear rule governing post-indictment discovery. (pp. 23-27)

2. This Court has repeatedly disapproved of law enforcement officers discarding interview notes before the
prosecutor’s post-indictment discovery obligations become operative pursuant to Rule 3:13-3(b). In State v. Cook,
179 N.J. 533 (2004), and State v. Branch, 182 N.J. 338 (2005), the Court expressly disapproved of this “practice of
destroying contemporaneous notes.” In this case, the prosecutor’s office decided that this Court’s declarations were
mere “dicta” and that it was free to destroy contemporaneous interview notes both before and after indictment. The
prosecutor’s office is not at liberty to disregard a pronouncement of this Court, even if that pronouncement is
properly characterized as dictum. Nevertheless, the prosecutor’s obligation to abide by Rule 3:13-3(b) in the post-
indictment setting, which includes the production of interview notes, is not dicta. (pp. 27-32)

3. The danger of Investigator Dando destroying his contemporaneous interview notes should be self-evident. The
words in the interview report were filtered through an investigator who, understandably, had developed a distinct
view of the case. The potential for unconscious, innocent self-editing in transferring words, sentence fragments, or
full sentences into a final report is a real possibility. So is the potential for human error in the transposition of words
from notes into a report. By destroying his notes, Dando made himself the sole judge of what actually was
contained in his contemporaneous notes. If there were differences between the notes and the final report, Dabas had
a right to present them to the jury in his defense to the murder charge. (pp. 32-34)

4. An adverse-inference charge is one permissible remedy for a discovery violation, such as the destruction of
interrogation notes that should have been turned over to the defense. The charge is a remedy to balance the scales of
justice, even outside of the realm of a discovery violation. The same logic applies, perhaps with even greater force,
to the destruction of interrogation notes in the post-indictment stage. The trial court abused its discretion in not
giving the adverse-inference charge. The failure to give the charge was “clearly capable of producing an unjust
result.” R. 2:10-2. (pp. 34-37)

         The judgment of the Appellate Division is AFFIRMED, and the matter is REMANDED for a new trial.




                                                            2
     CHIEF JUSTICE RABNER, JUSTICES LaVECCHIA and PATTERSON, and JUDGES
RODRÍGUEZ and CUFF (both temporarily assigned) join in JUSTICE ALBIN’s opinion. JUSTICE
HOENS did not participate.




                                              3
                                      SUPREME COURT OF NEW JERSEY
                                       A-109 September Term 2011
                                                 069498

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

SAMANDER S. DABAS,

    Defendant-Respondent.


         Argued March 11, 2013 – Decided July 30, 2013

         On certification to the Superior Court,
         Appellate Division.

         Nancy A. Hulett, Assistant Prosecutor,
         argued the cause for appellant (Bruce J.
         Kaplan, Middlesex County Prosecutor,
         attorney).

         Marcia H. Blum, Assistant Deputy Public
         Defender, argued the cause for respondent
         (Joseph E. Krakora, Public Defender,
         attorney).

         Michael J. Williams, Deputy Attorney
         General, argued the cause amicus curiae
         Attorney General of New Jersey (Jeffrey S.
         Chiesa, Attorney General, attorney).



    JUSTICE ALBIN delivered the opinion of the Court.

    Defendant Samander Dabas was convicted of the murder of his

wife based largely on statements he made to prosecutor’s

investigators in the early morning hours of August 25, 2004.   An

investigator’s purposeful destruction of his notes taken during
two hours of Dabas’s interrogation is at the heart of the appeal

before us.

     After Dabas’s arrest, Investigator John Dando of the

Middlesex County Prosecutor’s Office conducted a two-hour “pre-

interview” during which he asked Dabas open-ended questions and

recorded, in handwritten notes, Dabas’s answers.   Then,

Investigator Dando -- using his interview notes -- conducted a

tape-recorded interrogation of Dabas, lasting approximately

fifteen minutes.   During this abbreviated interrogation,

Investigator Dando asked Dabas leading questions that mostly

elicited one-word answers, some of which were highly

incriminating.

     Dabas was indicted for murder and a related offense.      At

the time of Dabas’s indictment, and for over one year

afterwards, Investigator Dando’s notes of Dabas’s statements

made during the two-hour pre-interview remained in the

prosecutor’s file.   The prosecutor’s office did not provide

those notes to the defense as required by our discovery rule, R.

3:13-3,1 and case law, see State v. Marshall, 123 N.J. 1, 133-34

(1991), cert. denied, 507 U.S. 929, 113 S. Ct. 1306, 122 L. Ed.

2d 694 (1993).   Instead, Investigator Dando prepared a final


1
  Throughout this opinion, we refer to the version of the
discovery rule that was in effect during the relevant events in
this case. On January 1, 2013, the discovery rule was amended.
None of these amendments alter the analysis in this case.

                                 2
typewritten report into which he purportedly incorporated his

contemporaneous interview notes.       In the report, Investigator

Dando concluded that Dabas purposely killed his wife.       With the

report completed, Dando destroyed his interview notes.

    At trial, the court denied Dabas’s request for a charge

that would have allowed the jury to draw an adverse inference

from the destruction of the interview notes.       The Appellate

Division reversed Dabas’s conviction based on the trial court’s

failure to give the adverse-inference charge.

    We affirm the Appellate Division.       After a defendant’s

indictment, as part of its discovery obligations, the

prosecution is obliged to provide to the defense any statement

made by the defendant that is memorialized in a police officer’s

notes.   See R. 3:13-3.   Our discovery rule and case law are

crystal clear on this point.     Moreover, we have warned

prosecutors that we strongly disapprove of the destruction of

interview notes, even earlier in the investigative process.          See

State v. Cook, 179 N.J. 533, 542 n.3 (2004); State v. Branch,

182 N.J. 338, 367 n.10 (2005).    We sent that message with the

expectation that law enforcement officers would preserve their

contemporaneous notes of witness interviews.       In State v. W.B.,

205 N.J. 588, 608 (2011), we left no doubt that law enforcement

officers must preserve their handwritten interview notes even

before the State is required to tender discovery to the defense


                                   3
under Rule 3:13-3.     W.B. covered the gap between the

investigation and a defendant’s indictment.     See ibid.

    Here, we are not dealing with the destruction of interview

notes before an indictment -- the issue addressed in Cook,

Branch, and W.B.     In this case, the prosecutor’s office

possessed the notes at a time when it was required to provide

them to the defense in accordance with Rule 3:13-3.       In

violation of that rule, the prosecutor’s office withheld the

notes from the defense and then destroyed them.    Whether the

precise words uttered by Dabas during the two-hour pre-interview

were fully and accurately incorporated into Dando’s final

report, just as they appeared in Dando’s handwritten notes, can

now never be known.    By shredding those notes, Dando destroyed

evidence -- the best evidence of what Dabas said during two

hours of interrogation.    Because of the flagrant violation of

the discovery rule, we hold that the trial court erred in

denying the defense an adverse-inference charge.     That error was

“clearly capable of producing an unjust result,” R. 2:10-2, and

therefore a new trial must be granted.



                                  I.

                                  A.

    On December 21, 2004, defendant Samander Dabas was charged

in a Middlesex County indictment with the first-degree


                                   4
purposeful or knowing murder of his wife, Renu Dabas, N.J.S.A.

2C:11-3(a)(1) or (2), and the third-degree attempt to leave the

scene of a fatal motor vehicle accident, N.J.S.A. 2C:5-1 and

N.J.S.A. 2C:11-5.1.   The facts relevant to this appeal are

gleaned from Dabas’s twenty-four-day jury trial that began on

May 24 and concluded on July 9, 2007.

                                B.

    Dabas immigrated to the United States from India

approximately twenty-five years ago and became a citizen of this

country and a New Jersey resident.   Sometime in 2003, during a

trip to India, Dabas married Renu.   Dabas returned to New Jersey

and made arrangements for his wife to secure a visa to enter the

United States.   In late July 2004, when Renu arrived in New

Jersey, the newlyweds took up residence in the home of Dabas’s

sister and brother-in-law, Shushila and Jitander Khatri, in

South Brunswick.

    Dabas worked full-time at a manufacturing company and part-

time at the Khatris’ Dollar City store in the South Brunswick

Square Mall.   On August 24, 2004, Dabas awakened at

approximately 6:00 a.m.   He and Renu spent the day together.     At

approximately 5:00 p.m., Dabas brought Renu with him to Dollar

City where he was scheduled to work a shift.   At some point,

Dabas left Renu stocking shelves while he went to a nearby

liquor store to purchase a bottle of Dewar’s Scotch.   Back at


                                 5
the store, Dabas drank two coffee mugs of Scotch and water.     At

approximately 9:00 p.m., Dabas closed the store and walked with

Renu to his parked minivan.   As Dabas began driving out of the

parking lot with Renu seated beside him, the minivan struck a

tree, causing the airbags to deploy.

    A short time later, witnesses observed Renu’s unconscious

body, half lying in the mall parking lot and half on the

sidewalk.   She was bleeding from her mouth, nose, and ears.    In

the meantime, Dabas was seen moving between the opened hood of

the minivan and the driver’s seat.   He was not paying any

attention to his seriously injured wife.   What occurred in the

minutes between the minivan striking the tree and this surreal

scene would later be explained in a statement Dabas made to

prosecutor’s investigators.

    When Officer Robert Jairdullo of the South Brunswick

Township Police Department arrived at the mall parking lot,

shortly after 9:25 p.m., Dabas was behind the wheel, attempting

to start the minivan.   Officer Jairdullo approached Dabas, whose

eyes were red and glassy and whose breath smelled of alcohol.

Dabas admitted to Jairdullo that he had been drinking.

    At about that time, a mall employee brought to the

officer’s attention that Renu’s body was sprawled over the curb.

Jairdullo immediately ran to the severely injured woman, who did




                                 6
not appear to be breathing.   Then, the officer secured Dabas in

his patrol car and returned to render first aid to Renu.

     Paramedics arrived on the scene and transported Renu to

Princeton Medical Center.   Later, she was transferred to Robert

Wood Johnson University Hospital where she died of her injuries

on August 27.   The Middlesex County Medical Examiner’s Office

determined that Renu died of blunt-force head injuries.

     After the ambulance left the mall parking lot, at around

10:00 p.m., South Brunswick Patrol Officer Laszlo Nyitrai

questioned Dabas, who was seated in the back of Officer

Jairdullo’s patrol car.   Dabas smelled of alcohol and admitted

to drinking alcohol, but could not explain what had happened

that night.   Officer Nyitrai placed Dabas under arrest for

driving while intoxicated and read him the Miranda rights.2

Dabas indicated to the officer that he did not wish to respond

to further questions.   According to Officer Nyitrai, Dabas was

alert, lucid, and coherent throughout their exchange.

     At approximately 10:48 p.m., Jairdullo and a fellow

officer, Michael Pellino, transported Dabas to a hospital to

obtain samples of his blood for drug and alcohol testing.     On

the way, Officer Pellino read Dabas the Miranda warnings



2
  Miranda v. Arizona, 384 U.S. 436, 478-79, 86 S. Ct. 1602, 1630,
16 L. Ed. 2d 694, 726 (1966).



                                 7
verbatim from a card.    Dabas acknowledged that he understood his

rights.   He was “calm, cooperative, polite, [and] coherent.”

    While at the hospital, sometime before 11:52 p.m., a nurse

drew samples of Dabas’s blood, which were later tested at a New

Jersey State Police laboratory.    At the time the samples were

taken, Dabas’s blood alcohol content (BAC) was .209.    At 9:25

p.m., the approximate time his minivan struck the tree in the

mall parking lot, Dabas’s BAC was estimated to be .23, and at

9:45 p.m., his BAC reached a peak level of approximately .24.

In simple terms, when Dabas operated the minivan in the mall

parking lot, his BAC was almost three times above the statutory

level defining a person as driving while intoxicated.    See

N.J.S.A. 39:4-50 (stating that operator drives “while under the

influence” if BAC is .08 or greater).    From the hospital, the

officers took Dabas to South Brunswick Police Headquarters,

where he was detained.

                                  C.

    At approximately 11:00 p.m., Investigator John Dando of the

Fatal Accident Investigation and Prosecution Unit of the

Middlesex County Prosecutor’s Office arrived at the mall parking

lot to survey the scene.   He was briefed by South Brunswick

police officers and made his own observations.

    Dando’s investigation at the mall parking lot took

approximately two to two-and-a-half hours.    Dando called


                                  8
Lieutenant Raymond Forziati, the head of the Middlesex County

Prosecutor’s Homicide Unit, and reported that a “pedestrian was

struck by a vehicle . . . [and] that it may have been an

intentional act.”   Lieutenant Forziati and another investigator

from the prosecutor’s office, Todd Gerba, joined Dando at the

scene.   After concluding their work there, Investigators Dando

and Gerba, Lieutenant Forziati, and Officer Nyitrai drove to

South Brunswick Police Headquarters, arriving at approximately

2:30 a.m.

     At approximately 3:00 a.m. on August 25, 2004, Dando,

Gerba, and Nyitrai entered a conference room where Dabas was

being held without restraints.   They introduced themselves, and

Gerba read Dabas the Miranda warnings from a card.   Dabas signed

and dated the card and verbally acknowledged that he understood

his rights.3

     At trial, Dando testified that Dabas expressed his

willingness to speak about the events that led to his wife’s

injuries.   Dando stated that Dabas smelled of alcohol, and “his


3
   Officer Nyitrai testified that he advised Investigator Dando
at the scene that Dabas, after acknowledging his Miranda rights,
indicated that he did not wish to make a statement. Nyitrai
stated that this exchange took place before Dando spoke to
Dabas. On the other hand, Dando denied having this exchange
with Nyitrai. Dando declared that Nyitrai “did not say to me
that Mr. Dabas invoked his rights because if he did, knowing
what we knew that night, we would not have gone back and
questioned him.”



                                 9
eyes were bloodshot and watery.”     However, in Dando’s mind,

Dabas appeared not only “calm,” “cooperative,” and “very

attentive,” but also “lucid” and “coherent.”     The investigators

and officer then conducted a “pre-interview,” which -- in

accordance with the procedures of the Middlesex County

Prosecutor’s Office -- was not electronically recorded.

    During the approximately two-hour pre-interview, Dando

explained that Dabas was asked “open-ended questions”:     “What

happened, what did you do next, where did this happen, questions

like that, telling him that we wanted to know things and then

allowing him to fill in those blanks.”     As Dabas responded,

Dando wrote down his answers on a notepad.     While on the stand

recalling what was said during the pre-interview, Dando did not

testify from his notes.   He had destroyed them more than a year

after Dabas’s indictment.   Instead, he referred to a typewritten

final report into which he had purportedly incorporated his

notes.   Dando gave the following account.4

    Dabas admitted to drinking two coffee mugs of Dewar’s

Scotch and water before entering the minivan and striking the

tree in the mall parking lot.   When asked about the events

following the crash, Dabas’s “entire demeanor changed . . . .

He crossed his arms in front of him, and he looked directly down

4
  Dando’s recounting of the pre-interview hews closely to his
typewritten final report. Dando referred to that report while
testifying.

                                10
at the ground,” and with reference to Renu, “he said, she wasn’t

there.”   Dabas insisted he did not “know what happened.     She

wasn’t there.     She was there, but then she wasn’t.”   Ultimately,

Dando asked Dabas directly, “why did you hit your wife[?]”

Dabas responded, “she made me mad.”

    Dabas explained to Dando that, following the crash, Renu

exited the minivan and refused to get back inside even when

ordered to do so.     As Renu began to run away, Dabas drove the

minivan toward her “to teach her who the boss was.”      He intended

“to bump her with the van.”     Dabas “struck Renu with the right

front side of his minivan” close to the storefronts in the mall.

The minivan then stalled and came to a rest.     He was unable to

start the minivan again.     Dabas “said . . . that he did not go

towards [Renu], and he did not look in her direction.”      When

asked to explain his behavior, Dabas stated that he was scared.

    At the conclusion of the two-hour pre-interview, Dabas

agreed to recite “the events of the evening” on tape.      At

approximately 5:15 a.m., the two prosecutor’s investigators and

Officer Nyitrai took an approximately fifteen-minute tape-

recorded statement from Dabas.

    On tape, Dabas acknowledged again that he understood his

Miranda rights.    Investigator Gerba began by asking Dabas open-

ended questions about his background.     However, Dando followed

up by asking “mostly leading” questions using his handwritten


                                  11
notes.   According to Dando, “I would read him basically what he

responded to earlier, and then he would respond yes or no.”

Dando explained his reason for proceeding in this manner:   “I

already had his answers.    They were written down on my notepad.

I basically asked him exactly the same question[s] that he had

answered and just to keep it flowing, to keep it . . . cohesive

and to not allow the tape to go back to being evasive.”   Dando

stressed that the leading questions were formed from his pre-

interview notes.   On tape, Dando elicited from Dabas mostly

damning, monosyllabic answers.

    The following excerpt illustrates the nature of the leading

questions and answers:

          [DANDO:] You saw her running away towards
          the store.

          [DABAS:] Uh-huh.

          [DANDO:] At that point, do you feel that she
          was being disrespectful to you? . . .
          because she wouldn’t get in the van?

          [DABAS:] No.

          [DANDO:] Okay. Did it make you mad that she
          didn’t get in the van?

          [DABAS:] Yeah.    I was pissed off.

          [DANDO:] You were pissed off at her because
          she didn’t get in.

          [DABAS:] Right.

          [DANDO:] So you saw her running away from
          you. Correct?


                                 12
         [DABAS:] Right.

         [DANDO:] And then you decided to go after
         her. Correct?

         [DABAS:] Right.

         [DANDO:] And you went after her because you
         wanted to bump her. Correct?

         [DABAS:] Correct.

         [DANDO:] And you wanted to show her that you
         were the boss. Correct?

         [DABAS:] Right.

    Dando destroyed his handwritten, pre-interview notes from

August 24, 2004, more than a year and a half later -- after he

completed his final typewritten report on February 15, 2006.    At

the time of their destruction, Dabas had been under indictment

for murder since December 2004.    Dando explained that he

transposed his notes into the final report and then destroyed
                                                                 5
the notes in accordance with standard protocols of his office.

    At approximately 6:00 a.m. on August 25, 2004, after he

gave his formal taped statement, Dabas was charged with

aggravated assault.   On August 28, a day after Renu’s death,

Dabas was charged with murder.

5
  At oral argument before this Court, the Assistant Middlesex
County Prosecutor representing the State began her remarks by
stating that an investigator “wrote a report that was issued in
February of 2006. At the time he finished his report and it was
submitted, he destroyed the notes that he took during the pre-
interview of defendant at the police station. That was done in
accordance with police practice at the time.” (Emphasis added).

                                  13
                                 D.

    Dabas’s trial began on May 24, 2007, and continued for more

than six weeks.    The State and defense offered differing

theories of what likely occurred in the mall parking lot.        No

eyewitnesses testified to the events that led directly to Renu’s

death.    In addition to medical testimony about the cause of

Renu’s death and witness testimony about Dabas’s behavior while

Renu was lying critically injured in the parking lot, the State

presented Investigator Dando as an accident-reconstruction

expert.   Perhaps most powerful of all, the State presented

Dabas’s own words -- his words in the pre-interview as recounted

by Dando and his one-word answers to Dando’s leading questions

in the taped statement.    From this evidence, the State argued

that Dabas deliberately drove his minivan into Renu with the

purpose of inflicting serious bodily injury, thereby causing her

death.

    The defense presented evidence in support of its theory

that Renu’s injuries were not consistent with having been struck

by a vehicle, including testimony from medical and forensic

experts and an accident-reconstruction expert.     The defense

argued that her injuries could have been caused by airbag

deployment during the initial crash or by an accidental fall,

thereby raising reasonable doubt.     Between the extremes of the

State’s argument that Dabas was guilty of purposeful or knowing


                                 14
murder and the defense’s argument that Renu’s accidental death

compelled an acquittal, the jury was permitted to consider:     (1)

intoxication as a defense; and (2) the alternatives of

aggravated manslaughter, N.J.S.A. 2C:11-4(a) (recklessly causing

death under circumstances manifesting extreme indifference to

human life), and manslaughter, N.J.S.A. 2C:11-4(b) (recklessly

causing death).

    At the charge conference, the defense requested that the

court instruct the jury that it could draw an adverse inference

from Dando’s destruction of his pre-interview notes.     The

defense argued that the most damaging evidence came from Dando’s

testimony about the purported admissions made by Dabas during

the pre-interview.   The defense proposed, as a template, the

charge given in State v. Zenquis, 251 N.J. Super. 358, 370 (App.

Div. 1991) (“The court instructed the jury that if it found [the

investigating officer] destroyed his notes at a time when he

knew the case was proceeding to trial, it could infer that the

notes contained information inconsistent with the witness’s

trial testimony.”), aff’d on other grounds, 138 N.J. 84 (1993).

    The prosecutor objected to the charge, arguing “that

there’s no case law in New Jersey that requires police officers

in New Jersey to preserve notes,” and dismissed as dictum the

footnote in Branch, supra, 182 N.J. at 367 n.10 (“We register

our displeasure that police officers engage in the seemingly


                                15
routine practice of destroying their contemporaneous notes of

witness interviews after the preparation of formal reports.”).

The prosecutor also emphasized that Dabas’s attorneys “were

involved in the case relatively early, . . . well before Dando’s

final report was written” and that they made no request that the

prosecutor preserve the notes.     According to the prosecutor, the

failure of defense counsel to make such a request belied their

argument that the notes were of critical importance.

     The trial court declined to give the adverse-inference

charge.   The court concluded that “the [S]tate is under no

obligation to preserve handwritten reports prepared by

officers in the field.”

                              E.

     The jury found Dabas guilty of both murder and attempting

to leave the scene of a fatal motor vehicle accident.     The court

sentenced Dabas to a thirty-year term of imprisonment without

parole eligibility on the murder conviction and to a concurrent

five-year term on the attempting-to-leave-the-scene conviction.6



6
  We do not detail issues raised during the trial that are not
germane to this appeal. For example, after a five-day hearing,
the trial court rejected Dabas’s motion to suppress his pre-
interview and taped statements on the ground that he was
intoxicated, not provided an interpreter, and not advised of the
charges against him. The court found that Dabas knowingly,
intelligently, and voluntarily waived his Miranda rights and
that his statements were not the product of coercion.



                                   16
                                 II.

       In an unpublished opinion, the Appellate Division reversed

the murder conviction on the ground that the trial court erred

in not giving the requested adverse-inference charge.7   The

Appellate Division, however, affirmed the attempting-to-leave-

the-scene conviction.

       In reversing the murder conviction, the appellate panel

reasoned that “there was a realistic potential that Dando's

contemporaneous notes could have assisted defense counsel in

challenging Dando’s testimony and the truthfulness of [Dabas’s]

recorded statement.”    The panel stressed that with the notes the

defense “might well have been effective in persuading the jury

to acquit [Dabas] of murder” and instead convict him of a lesser

offense, such as aggravated manslaughter or vehicular homicide.

       The panel also observed that, at the time of Dabas’s trial,

“the Supreme Court had twice expressed its disapproval of the

police practice of routinely destroying notes,” citing Branch,

supra, 182 N.J. at 367 n.10 and Cook, supra, 179 N.J. at 542

n.3.    It referred to our more recent decision in W.B., supra,

205 N.J. at 607, in which we stated that we “need not take much


7
  The Appellate Division determined that there was sufficient
credible evidence in the record to support the trial court’s
finding that Dabas’s statements were knowingly, intelligently,
and voluntarily made to law enforcement officers. We do not
review those portions of the Appellate Division opinion that are
not relevant to the issue on which we granted certification.

                                 17
time to state, once more, that law enforcement officers may not

destroy contemporaneous notes of interviews and observations at

the scene of a crime after producing their final reports.”     The

panel rejected the State’s argument that W.B. had no

applicability to the present case merely because W.B. deferred

implementing the requirement that law enforcement retain and

disclose contemporaneous notes recording witness statements,

citing id. at 608.   The panel emphasized that in W.B. this Court

stated that its “holding regarding the discovery obligation is

merely a reiteration of existing law,” quoting ibid.    It pointed

out that because the defendant in W.B. did not request an

adverse-inference charge, he was not entitled to the charge,

citing ibid.   In contrast, here, the panel noted, defense

counsel requested and should have been given the charge because

“Dando took extensive notes” of the pre-interview and then used

those notes “during the recorded interview to ask a series of

questions, many of them leading, that elicited highly

incriminatory responses.”   Accordingly, the panel remanded for a

new trial on the murder and lesser-included charges.

    This Court granted the State’s petition for certification

to address the Appellate Division’s ruling that Dabas was

entitled to an adverse-inference charge and its overturning of

his murder conviction.   State v. Dabas, 210 N.J. 217 (2012).    We




                                18
also granted the motion of the Attorney General to participate

as amicus curiae.



                               III.

                                A.

    The State urges this Court to reverse the Appellate

Division and reinstate Dabas’s murder conviction.    The State

argues that in 2006 -- when Dando prepared his report and

destroyed his notes -- “there was no precedent from this Court

that required the police to retain their notes.”     It

acknowledges that in both Cook, decided in 2004, and in Branch,

decided in 2005, this Court “expressed its disapproval of the

prevalent practice among the police to destroy notes after a

report was written.”   However, the State contends that these

“footnotes were dicta, and did not constitute precedent.”       The

State acknowledges that in W.B., decided in 2011, the Court

ordered that notes of witness statements compiled into final

reports must be retained and disclosed by the prosecutor.

However, the State maintains that the Court did not intend W.B.

to be retroactively applied, otherwise it would not have “ruled

that implementation of the retention and disclosure of police

notes would be delayed for thirty days in order to allow the

State sufficient time to educate police officers.”        The State

also stresses that the defense “could have requested


                                19
Investigator Dando’s notes or moved to have them preserved since

it took the investigator until February 2006 to write his

report.”8   The State further contends that because “defendant was

present during the pre-interview[,] . . . he could have taken

the stand to rebut or challenge” Investigator Dando’s account.

                                B.

     The Attorney General, appearing as amicus curiae, presents

many of the same arguments advanced by the State and urges that

W.B. be given prospective effect to this case.   The Attorney

General reasons that “[a]fter Cook and Branch, defense attorneys

were on notice not that an officer’s notes were necessarily

discoverable under Rule 3:13-3, but that they had every right to

ask law enforcement to retain such notes.”   In that regard, the

Attorney General points out that although Investigator Dando’s

notes existed for eighteen months after the pre-interview,

defense counsel did not request them.   In a letter to this

Court, the Attorney General admits that, pursuant to Rule 3:13-

3, “an officer’s notes concerning a defendant’s statement or a

witness’ statement, never incorporated into a report, were

discoverable.”



8
  At oral argument, the Assistant Middlesex County Prosecutor
representing the State stated that prior to W.B., for purposes
of the discovery rule, the prosecutor’s office apparently made
no distinction whether notes incorporated into a final report
were destroyed before or after an indictment.

                                20
    The Attorney General makes several additional arguments.

He contends that (1) Investigator Dando did not exhibit bad

faith in destroying his notes, the notes were not exculpatory

and material, and Dabas had the opportunity to challenge the

taped statement and Dando’s credibility at trial; (2) the

failure to give an adverse-inference charge did not likely alter

the outcome of the case given the overwhelming evidence of

Dabas’s guilt; and (3) the trial court’s decision not to give an

adverse-inference charge did not constitute an abuse of

discretion.

                                     C.

    In urging an affirmance, Dabas contends that the Appellate

Division correctly construed W.B. as reinforcing existing law

and not announcing a new rule of law.     He asserts that the W.B.

Court declined to apply its holding to that case because, unlike

here, the defendant did not request an adverse-inference charge.

However, even if W.B. announced a new rule of law, Dabas insists

that retroactive application of that rule is appropriate, citing

State v. Natale, 184 N.J. 458, 493 (2005).    Dabas claims that

the destruction of the notes denied him an opportunity to

persuade the jury to convict him of a lesser offense than

murder.   He states that “[t]he use of an adverse-inference

instruction as a sanction for a discovery violation is not new

to the legal arsenal” and that the failure to give that charge


                                21
in this case was prejudicial.   He concludes that “regardless of

whether the Court finds that W.B.’s approval of such a

[negative-inference] charge applies retroactively to [his]

appeal, it must find that the trial judge’s refusal to give the

charge constitutes reversible error.”



                                IV.

                                A.

    The Court must resolve several issues of law.   First, we

must decide whether the prosecutor’s office violated an

established discovery rule when its investigator destroyed his

notes of the two-hour pre-interview of Dabas.   If there was a

violation of the discovery rule, we must then determine whether

the trial court was empowered to impose the sanction of an

adverse-inference charge.   The Court reviews these legal issues

de novo, owing deference to neither the Appellate Division nor

the trial court.   See State v. Gandhi, 201 N.J. 161, 176 (2010)

(“It is a well-established principle of appellate review that a

reviewing court is neither bound by, nor required to defer to,

the legal conclusions of a trial or intermediate appellate

court.”) (citing Toll Bros. v. Twp. of W. Windsor, 173 N.J. 502,

549 (2002)).   On the other hand, if the trial court had the

legal authority to give the adverse-inference charge, we must

then answer whether the trial court abused its discretion in not


                                22
doing so.   Marshall, supra, 123 N.J. at 134 (“The choice of

sanctions appropriate for discovery-rule violations is left to

the broad discretion of the trial court.”).

    In this case, Investigator Dando destroyed his interview

notes more than a year after Dabas’s indictment.    Therefore, we

must apply to these facts the State’s post-indictment discovery

obligations and determine whether the State was required to

disclose Dando’s interview notes to the defense.

                                 B.

    “Once an indictment has issued, a defendant has a right to

automatic and broad discovery of the evidence the State has

gathered in support of its charges.”     State v. Scoles, ___ N.J.

___, ___ (2013) (slip op. at 22) (citing Pressler & Verniero,

Current N.J. Court Rules, comment 3 on R. 3:13-3 (2013)

(“‘Defendant’s post-indictment right to discovery is

automatic.’”)).   The State must tender discovery even without a

request.    See R. 3:9-1(a) and R. 3:13-3(b); Pressler & Verniero,

supra, comment 3.1 on R. 3:13-3(c).    Rule 3:13-3(b) -- entitled

post-indictment discovery -- provided:

            A copy of the prosecutor’s discovery shall
            be   delivered   to  the  criminal   division
            manager’s office, or shall be available at
            the prosecutor’s office, within 14 days of
            the return or unsealing of the indictment.
            Defense counsel shall obtain a copy of the
            discovery    from   the  criminal    division
            manager’s   office,   or   the   prosecutor’s



                                 23
         office, no later than 28 days after          the
         return or unsealing of the indictment.

         [R. 3:13-3(b) (emphasis added).]9

    We have recently characterized “pretrial discovery in

criminal matters post-indictment” as “an open-file approach.”

Scoles, supra, ___ N.J. at ___ (slip op. at 21).     The Supreme

Court Committee that recommended the version of Rule 3:13-3(b)

that was in effect at the time of Dabas’s case reported:     “The

statewide practice is that the prosecutor and defense counsel

exchange discovery automatically without a request.     Thus, the

language requiring discovery only after a request is

unnecessary.”    Recommendations of the Supreme Court Committee on

Criminal Practice on Rules Necessary to Implement the Criminal

Division Operating Standards, Commentary, 137 N.J.L.J. 54, 95

(May 9, 1994).   The prosecutor’s obligation to provide discovery

within fourteen days of the return of the indictment was self-

executing.

    We must next consider whether Dando’s notes fell within the

realm of discoverable material that the prosecutor was required

to make available to the defense.     For that answer, we turn to

the substantive provisions of the discovery rule.     Rule 3:13-

3(c)(2) and (7) provide:


9
  The current version of Rule 3:13-3(b)(1), among other things,
requires the State to make discovery available to the defense
within seven days of the return or unsealing of the indictment.

                                 24
         The prosecutor shall permit defendant to
         inspect and copy or photograph the following
         relevant material if not given as part of
         the discovery package under section (b):

         . . . .

                (2)     records    of   statements    or
                confessions, signed or unsigned, by the
                defendant or copies thereof, and a
                summary     of    any   admissions    or
                declarations    against penal   interest
                made by the defendant that are known to
                the prosecution but not recorded;

         . . . .

                (7) record of statements, signed or
                unsigned, by such persons or by co-
                defendants   which   are    within   the
                possession, custody or control of the
                prosecutor and any relevant record of
                prior conviction of such persons... .

         [(Emphasis added).]

Within the meaning of Rule 3:13-3(c)(2), there is little

question that Dando’s notes of Dabas’s pre-interview statements

were “records of statements . . . by the defendant.”

    In Marshall, supra, this Court imposed severe sanctions on

the State for its failure to provide the defense with witness

interview notes before trial.   123 N.J. at 133-34.    The

discovery violation in Marshall came to light during the

prosecutor’s cross-examination of the defendant.      Id. at 133.

The defendant was asked whether he had made certain statements

to four persons who had been listed as potential trial

witnesses.   Ibid.   Defense counsel objected when it became


                                 25
apparent that “the prosecutor was obviously using interview

notes that had not been produced during discovery.”     Id. at 133-

34.   We determined that “the trial court correctly ruled that

the interview notes were discoverable pursuant to Rule 3:13-

3(a)(8).”   Id. at 134 (citing R. 3:13-3(a)(8) (1991) (requiring

the production of “police reports which are within the

possession, custody, or control of the prosecutor”)).    Although

the trial court denied the defendant’s mistrial motion, it

“precluded the State from using the [interview] notes for

further cross-examination and from calling any of the four

persons as rebuttal witnesses concerning any subject covered by

the interview notes.”   Ibid.   Because the prosecutor’s use of

the notes during cross-examination did not elicit any

prejudicial admissions, we found that “the sanction[s] imposed

[were] a proper and measured response to the nondisclosure of

the interview notes.”   Ibid.

      Needless to say, contemporaneous notes of a defendant’s own

statements to law enforcement officers should rank even higher

on the scale of importance than witness interview notes.     As

noted earlier, the Attorney General concedes that, under Rule

3:13-3, “an officer’s notes concerning a defendant’s statement

or a witness’ statement, never incorporated into a report, were

discoverable.”   Significantly, in this case, Dabas’s pre-

interview statements -- recorded in Investigator Dando’s notes -


                                 26
- had not been incorporated into a report on December 21, 2004,

the day the Middlesex County Grand Jury returned the murder

indictment, or fourteen days after the return of the indictment

when the prosecutor was required to deliver discovery to the

criminal division manager’s office or make discovery available

in the prosecutor’s office.    See R. 3:13-3(b).   Thus, even by

the terms set forth in the Attorney General’s letter, the pre-

interview notes should have been turned over to the defense.       At

the time of the prosecutor’s mandatory and self-executing

disclosure requirements, the notes had not been incorporated

into a report.    Defense counsel did not have to request

discovery that the prosecutor was obliged to produce, nor did

defense counsel have to possess the foresight that one of the

prosecutor’s investigators was withholding interview notes of

statements made by Dabas and intended to destroy them.

    At trial, the court did not require the prosecutor to

explain why interview notes of Dabas’s statements that remained

in the prosecutor’s possession and control until February 2006 -

- more than one year following the indictment -- were not given

to the defense.    In this case, the prosecutor violated the clear

rule governing post-indictment discovery.

                                 C.

    Because the discovery rule commanded the field in this

case, this Court’s pre-indictment cases on retention of


                                 27
interview notes are not critical to our analysis.      Suffice it to

say, we have repeatedly disapproved of law enforcement officers

discarding interview notes before the prosecutor’s post-

indictment discovery obligations become operative pursuant to

Rule 3:13-3(b).

    In Cook, supra, a murder case prosecuted by the Middlesex

County Prosecutor’s Office, the defendant was interrogated

multiple times by that office’s investigators who did not

electronically record the questioning and then destroyed their

notes.   179 N.J. at 542-46.    In that case, we noted:

“Apparently, once each officer prepared his report, he destroyed

his notes from the interrogation sessions, a practice that is

apparently common, but one that we disapprove of.”        Id. at 542

n.3 (emphasis added).   It bears mentioning that Cook led first

to our establishing “a committee to study and make

recommendations on the use of electronic recordation of

custodial interrogations,” id. at 562, and later to a rule that

required the electronic recordation of custodial interrogations

in cases involving serious offenses, see R. 3:17; Pressler &

Verniero, supra, comment on R. 3:17.

    In Branch, supra, an investigating detective destroyed his

contemporaneous notes of his interview with a child, thus

leaving no record of whether the questioning might have been

“unintentionally suggestive.”    182 N.J. at 366-67.      That


                                  28
detective and another officer also admitted to discarding their

crime-scene notes after completing their reports.     Id. at 367

n.10.   “We register[ed] our displeasure that police officers

engage in the seemingly routine practice of destroying their

contemporaneous notes of witness interviews after the

preparation of formal reports.”    Ibid.   Again, we expressly

disapproved of this “practice of destroying contemporaneous

notes,” citing not only Cook, supra, 179 N.J. at 542 n.3, but

also People v. Wallace, 565 N.E.2d 471, 472 (N.Y. 1990), which

held that police officers are required to preserve their notes.

Branch, supra, 182 N.J. at 367 n.10.

    Both Cook and Branch preceded Investigator Dando’s decision

to destroy his contemporaneous notes of his interview of Dabas.

The prosecutor’s office decided that this Court’s declarations

were mere “dicta” and that it was free to destroy

contemporaneous interview notes both before and after

indictment.   However, the prosecutor’s office is not at liberty

to disregard a pronouncement of this Court, even if that

pronouncement is properly characterized as dictum.     See State v.

Breitweiser, 373 N.J. Super. 271, 282-83 (App. Div. 2004) (“[A]s

an intermediate appellate court, we consider ourselves bound by

carefully considered dictum from the Supreme Court.”), certif.

denied, 182 N.J. 628 (2005); Barreiro v. Morais, 318 N.J. Super.

461, 468 (App. Div. 1999) (“We recognize these rulings are


                                  29
dictum.   Nonetheless, we consider ourselves bound by them.”);

Kenney v. Scientific, Inc., 204 N.J. Super. 228, 247 (Law Div.

1985) (“Whether dictum or not, it is such a strong statement of

underlying social policy by the State’s highest court that a

trial judge should not arrogate unto himself the right to

disregard it.”).   Appellate and trial courts consider themselves

bound by this Court’s pronouncements, whether classified as

dicta or not.   That any prosecutor’s office would disregard this

Court’s express disapproval of the practice of destroying

contemporaneous interrogation notes on the ground that the

Court’s words are dicta is deeply troubling.     Nevertheless, the

prosecutor’s obligation to abide by Rule 3:13-3(b) in the post-

indictment setting, which includes the production of interview

notes, is not dicta.

    In W.B., supra, we made clear that the destruction of

interview notes, even before the return of an indictment, would

leave prosecutor’s facing a potential adverse-inference charge.

205 N.J. at 607-09.    In W.B., we observed:   “We need not take

much time to state, once more, that law enforcement officers may

not destroy contemporaneous notes of interviews and observations

at the scene of a crime after producing their final reports.”

Id. at 607 (emphasis added) (citations omitted).     We set forth

the obvious policy reasons for retention of interview notes:




                                 30
           [T]he possibility of a misrecording is
           precisely why the notes must be maintained -
           -    a    defendant,    protected     by   the
           Confrontation   Clause   and   our   rules  of
           discovery, is entitled to test whether the
           contemporaneous recording is accurate or the
           final report is inaccurate because of some
           inconsistency    with     a    contemporaneous
           recordation. It is for the jury to decide
           the credibility of the contemporaneous or
           other    recordation      made     while    an
           investigation    is    on-going     prior   to
           preparation of a formal report.

           [Id. at 607-08.]

       In W.B. we stated that “our holding regarding the discovery

obligation is merely a reiteration of existing law.”       Id. at

609.   Nonetheless -- out of an abundance of caution -- we

deferred implementation of the note-retention “requirement for

thirty days in order to allow prosecutors sufficient time to

educate police officers.”     Id. at 608.   After the thirty-day

period, we held that “if notes of a law enforcement officer are

lost or destroyed before trial, a defendant, upon request, may

be entitled to an adverse inference charge.”     Ibid.10   We clearly

signaled that the note-retention requirement would apply

prospectively to pre-indictment cases beginning after the

thirty-day grace period in W.B.    We therefore disagree with the

Appellate Division that W.B. retroactively applies to or

otherwise governs this case.

10
  In W.B. the defendant did not request an adverse-inference
charge before jury instructions, and therefore we held he was
not entitled to the instruction. W.B., supra, 205 N.J. at 609.

                                  31
    Cook, Branch, and W.B. addressed a problem not covered by

Rule 3:13-3(b) and (c) -- the retention of notes until

indictment when the prosecutor’s obligation of disclosure

becomes mandatory and self-executing.    Those three cases were

gap-fillers.    This case, in contrast, is governed squarely by

the discovery rule.   Under Rule 3:13-3(b), the prosecutor’s

office did not have discretion to withhold interview notes in

its file after the return of the indictment.    Those notes should

have been disclosed to the defense.   Instead, they were

destroyed more than one year after the return of the indictment

by an investigator who, in his report, concluded that Dabas was

guilty of murder.

                                 D.

    The danger of Investigator Dando destroying his

contemporaneous interview notes of August 25, 2004 -- leaving no

record of what he included in his final report -- should be

self-evident.   When Dando completed his final report in February

2006, the indictment against Dabas had been returned one year

earlier and the prosecutor’s office was set to try Dabas for

murder.   Dando expressed the view in his final report that Dabas

was guilty of murder.   Incorporating notes into a report is not

necessarily a process of cutting and pasting.   The words in the

interview notes were filtered through an investigator who,

understandably, had developed a distinct view of the case.     The


                                 32
potential for unconscious, innocent self-editing in transferring

words, sentence fragments, or full sentences into a final report

is a real possibility.   So is the potential for human error in

the transposition of words from notes into a report.   The

meaning and context of Dabas’s words as recorded in the notes

may have been subject to differing interpretations where Dando

saw only one.   Language nuances may have been lost as Dando

translated them into the final report.   The slightest variation

of a word or a phrase can either illuminate or obscure the

meaning of a communication.   See State v. Kociolek, 23 N.J. 400,

421-22 (1957) (“‘Verbal precision is of course important to the

correct understanding of any verbal utterance, whether written

or oral, because the presence or absence or change of a single

word may substantially alter the true meaning of even the

shortest sentence.’” (quoting Wigmore, Evidence, §§ 1056,

2094)); see also Model Jury Charge (Criminal), “Statements of

Defendant” (June 14, 2010), available at

http://www.judiciary.state.nj.us/criminal/charges/non2c024a.pdf.

    By destroying his notes, Dando made himself the sole judge

of what actually was contained in his contemporaneous notes.

Dando all but admitted that the use of leading questions -- and

monosyllabic answers by Dabas -- permitted a neat and coherent

narrative of the events in the mall parking lot.   The leading-

question technique, according to Dando, did not allow Dabas to


                                33
“go back to being evasive,” a suggestion that the pre-interview

narrative was not so neat and coherent.   If there were

differences between the notes and the final report, Dabas had a

right to present them to the jury in his defense to the murder

charge.



                                V.

     Sanctions for violating the discovery rule are set forth in

Rule 3:13-3(g).   The sanction rule provides:

          If at any time during the course of the
          proceedings it is brought to the attention
          of the court that a party has failed to
          comply with this rule or with an order
          issued pursuant to this rule, it may order
          such party to permit the discovery or
          inspection   of   materials not  previously
          disclosed, grant a continuance or delay
          during trial, or prohibit the party from
          introducing in evidence the material not
          disclosed, or it may enter such other order
          as it deems appropriate.
                                             11
          [R. 3:13-3(g) (emphasis added).]
An adverse-inference charge is one permissible remedy for a

discovery violation, such as the destruction of interrogation

notes that should have been turned over to the defense.   See,

e.g., W.B., supra, 205 N.J. at 597, 609 (holding “an adverse




11
  The 2013 amendment to Rule 3:13-3 redesignated paragraph (g)
as paragraph (f) and, among other things, removed the language
“or inspection” from paragraph (g).

                                34
inference charge may be given when a police officer destroys his

or her investigatory notes before trial”).

       The adverse-inference charge is a remedy to balance the

scales of justice, even outside of the realm of a discovery

violation.   For example, a defendant may be entitled to such a

charge if the State fails to present a witness who is within its

control, unavailable to the defense, and likely to give

favorable testimony to the defendant.    See State v. Clawans, 38

N.J. 162, 170-75 (1962).    The failure to present the witness

might “raise[] a natural inference that the [State] . . . fears

exposure of those facts would be unfavorable to [it].”    Id. at

170.

       The same logic applies, perhaps with even greater force, to

the destruction of interrogation notes in the post-indictment

stage.   See Zenquis, supra, 251 N.J. Super. at 370 (“[I]f [the

jury] found [the investigating officer] destroyed his notes at a

time when he knew the case was proceeding to trial, it could

infer that the notes contained information inconsistent with the

witness’s trial testimony.”).12   Dabas did not seek to suppress


12
  The criminal adverse-inference charge is analogous to the
spoliation inference which may be drawn when evidence has been
concealed or destroyed in civil cases. The spoliation inference
-- like the adverse-inference charge -- “allows a jury in the
underlying case to presume that the evidence the spoliator
destroyed or otherwise concealed would have been unfavorable to
him or her.” Rosenblit v. Zimmerman, 166 N.J. 391, 401-02, 407
(2001). The spoliation inference follows from a centuries-old

                                  35
Dando’s testimony about the pre-interview.   Instead, his counsel

requested an adverse-inference charge as the remedy for the

destruction of Dando’s notes.   Under the circumstances of this

case, the trial court abused its discretion by not giving that

charge.

    Balancing the scales required the court to instruct the

jury that the State had a duty to produce the pre-interview

notes to the defense following the return of the indictment.

Because the State made the notes unavailable, the court should

have advised the jury that it was permitted to draw an inference

that the contents of the notes were unfavorable to the State.

Whether to draw such an inference falls within the jury’s

discretion, after it gives full consideration to the nature of

the discovery violation, the explanation given by the State for

the violation, and any other relevant factors that would bear on

the issue.



                                VI.

                                A.

    In light of the clear violation of the discovery rule and

the probable prejudice caused to Dabas by the destruction of the



rule followed by courts: “‘omnia praesumuntur contra
spoliatorem,’ which means ‘all things are presumed against the
destroyer.’” Id. at 400-01 (citations omitted).



                                36
interview notes, we conclude that the trial court abused its

discretion by not giving the adverse-inference charge.     We agree

with the Appellate Division “that there was a realistic

potential that Dando’s contemporaneous notes could have assisted

defense counsel in challenging Dando’s testimony” and the

integrity of the tape-recorded statement.   We also agree with

the Appellate Division that “much of the direct evidence of

Dabas’s intent and state of mind came from Dando’s testimony

about the unrecorded pre-interview interrogation and the

recorded statement based largely on leading questions.”

    Dando’s credibility was a critical factor in determining

whether Dabas was guilty of murder or some lesser offense, such

as aggravated manslaughter or manslaughter.   The jury should

have been told that the prosecutor’s office was required under

the discovery rule to provide Dabas with the pre-interview notes

and that their destruction allowed it to draw an inference that

the notes would have been favorable to the defense.

    We cannot say that such a charge would not have altered the

outcome of the jury’s verdict.   The failure to give the charge

was “clearly capable of producing an unjust result.”     R. 2:10-2.

                                 B.

    For the reasons expressed, we affirm the Appellate

Division’s reversal of Dabas’s murder conviction and remand for

a new trial.


                                 37
     CHIEF JUSTICE RABNER, JUSTICES LaVECCHIA and PATTERSON, and
JUDGES RODRÍGUEZ and CUFF (both temporarily assigned) join in
JUSTICE ALBIN’s opinion. JUSTICE HOENS did not participate.




                               38
                SUPREME COURT OF NEW JERSEY

NO.    A-109                                       SEPTEMBER TERM 2011

ON CERTIFICATION TO                  Appellate Division, Superior Court


STATE OF NEW JERSEY,

      Plaintiff-Appellant,

               v.

SAMANDER S. DABAS,

      Defendant-Respondent.



DECIDED             July 30, 2013
                Chief Justice Rabner                             PRESIDING
OPINION BY           Justice Albin
CONCURRING/DISSENTING OPINIONS BY
DISSENTING OPINION BY


                                        AFFIRM AND
CHECKLIST
                                         REMAND
CHIEF JUSTICE RABNER                         X
JUSTICE LaVECCHIA                            X
JUSTICE ALBIN                                X
JUSTICE PATTERSON                            X
JUDGE RODRÍGUEZ (t/a)                        X
JUDGE CUFF (t/a)                             X
TOTALS                                       6